
	

115 S531 IS: To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a portion of the Edward T. Breathitt Parkway as Interstate Route I-169.
U.S. Senate
2017-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 531
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2017
			Mr. Paul introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 to designate a portion of the
			 Edward T. Breathitt Parkway as Interstate Route I-169.
	
	
		1.Route designation
 (a)High priority corridorSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 129 Stat. 1422) is amended by adding at the end the following:
				
 (89)Edward T. Breathitt (Pennyrile) Parkway from its intersection with Interstate Route 24 to its intersection with Interstate 69 and the Western Kentucky Parkway..
 (b)Inclusion of certain routes on Interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 598; 118 Stat. 293; 129 Stat. 1422) is amended in the first sentence by striking and subsection (c)(83) and inserting subsection (c)(83), and subsection (c)(89).
 (c)DesignationSection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 598; 126 Stat. 427; 129 Stat. 1422) is amended by adding at the end the following: The route referred to in subsection (c)(89) is designated as Interstate Route I–169..
			
